DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 20, 2021.  As directed by the amendment: claims 5, 7, 8, 23, and 28 have been amended.  Thus, claims 5-8 and 21-29 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 16, 2021.
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
The examiner first notes that the majority of Applicant’s arguments focuses on the sensor structure of Michael not teaching identifying/measuring dosage units expelled/delivered.  As discussed below, the present claim language does not require such functionality.  Instead, the claim is directed to a processing unit configured to identify a dosage unit expelling event.  The BRI of this event would encompass any event related to dosage units being expelled.  In the instance of Michael, Micheal discloses identifying the start of injection which would represent the start of dosage units being expelled.  It is recommended to amend the claims accordingly to better reflect that the processing unit can count the number of dosage units. 
Although Despa can thereby count a total selected dose amount for an upcoming injection event, Despa fails to teach a sensor used to "identify a dosage unit expelling event" as set forth in claim 5”.  The examiner respectfully notes that Despa was not relied upon for this teaching.  Instead, Michael teaches that the processing unit is configured to discern the beginning of an injection (paragraph 92), which is equivalent to the claimed “dosage unit expelling event”.
Applicant argues on pg. 8 of the Remarks that “Michael has no discussion of identifying units of a drug being expelled. … It is clear that Michael does not disclose a sensor to "identify a dosage unit expelling event", i.e., that enables direct measurement of dosage units in a dose expelling event. In particular, while Michael discloses use of a gyro sensor in connection with monitoring units in dose setting, Michael's disclosure of use of a gyroscope is rather generic; namely, Michael fails to teach how and in which orientation vibrations might be detected during dose expelling. Use of the gyro to sense units during dose expelling is not disclosed.”.  The examiner first notes that the claim is not drawn to identifying/sensing units of a drug being expelled or direct measurement of dosage units in a dose expelling event.  Instead, the claim is more broadly drawn to identifying a dose unit expelling event.  The claim does not require the doses to be counted, it is merely drawn to indicating an event associated with expelling a dosage unit.  As discussed previously, Michael provides for a gyro sensor which detects a dosage unit expelling event (paragraph 92 discloses detecting the beginning of injection, which would encompass dosage units being expelled).  The examiner also notes that the claim does not require orientation vibrations be detected during dose 
Applicant argues on pg. 9 of the Remarks that “These are fundamental differences, because items 1, 2 and 3 are not at all disclosed in Despa or Michael. As to item 3 above, while Michael discloses sampling, Michael explicitly states its vibration sensor will have a sample rate of greater than 2000 per second”.  With respect to item 1, the examiner respectfully notes that the claim is only functionally directed towards feedback means because the feedback means are in relation to the injection device which is only functionally recited in the claim (i.e. “an electronic module adapted to be…attached to an injection device).  In other words, the electronic module of modified Despa only needs to capable of being used with the claimed injection device.  With respect to item 3, while Michael discloses that the sampling rate can be greater than 2000 per second, Michael also discloses that other sampling frequencies are contemplated (paragraph 87 discloses a sample rate between 100-1000 samples).
Applicant argues on pg. 10 in the Remarks that “Because Michael clearly relies on an "estimated dose" computed from dose dialing sensor outputs …and not actually measuring dosage units delivered, the Despa-Michael combination cannot report applicant's dose units being expelled information”.  As discussed above, the examiner respectfully notes that the broadest reasonable interpretation of “dosage expelling event” encompasses any event relating to dosages being expelled.  As discussed above and in the Non-Final rejection, Michael teaches detecting the beginning of 
Applicant further argues on pg. 10 of the Remarks that “Specifically, there is no reasoning that could explain how Michael's sensors, focused on the vibrations of increase and decrease in dose setting could be used to make a gyro structure having all elements of amended claim 5 to identify a dosage unit expelling event, and thus allow measurement of a dose of drug being expelled.”.  Again, as previously discussed, the claim does not require that the sensors measure a dose of drug being expelled.  The orientation sensor measures an azimuth angle and vibrational movement in a plane perpendicular to send a signal to a processing unit which identifies a dosage unit expelling event.  This event does not require that the processing unit output the quantity of doses expelled.  Instead, it is more broadly related to any event associated with dosage units being expelled.
Applicant argues on pgs. 11 and 12 of the Remarks that “Foster lacks any actual injection device in which a specific dose is set and sensors monitor and identify that one or more dosage units is actually being expelled. Hence, Foster's disclosure of a sampling rate does not at all relate to a sensor in an electronic module for detecting actions of feedback means in an actual injection device monitoring module detachably attached to an injection device performing drug dose expelling as claimed…Thus, in contrast to the present application, the disclosure of Foster does not relate to a pen-shaped injection device including a dose and dispensing mechanism with feedback means, and to an electronic module adapted to sense a dose expel units based on the feedback means.”.  The examiner respectfully disagrees and believes Foster’s invention claimed invention does not relate to an electronic module “for detecting actions of feedback means”.  Instead, the claimed electronic module is configured to be used with an injection device having feedback means and the actual claimed electronic module is for detecting the generically recited “dose unit expelling event” derived from the azimuth angle.
Applicant argues on pg. 15 of the Remarks that “Specifically, Foster, para. 0113 is asserted to disclose sampling at a rate of 50 Hz. However, absent hindsight, there is no suggestion in Foster or in the Despa-Michael combination that Foster's 50Hz sampling rate could or should ever be combined with the Despa-Michael combination. Foster's sampling occurs in a simulation device for training persons to use injection devices that dispense nothing, and has little or no relevance to the monitoring of mechanical feedback events proportionate to a dose of drug actually expelled from an injection device. In fact, any sensing of mechanical feedback events from the Foster "injection device" (which actually expels no fluid), being a two-hundred-fold magnitude less that the sample rate in amended claim 5 suggests just how disparate are the problem addressed in amended claim 5 and that addressed in Foster.”.  The examiner first notes that the device of Foster is quite similar to the electronic module of Michael as both Foster and Michael use gyro sensors to determine a position of the device in a configured to be used with an injection device having the claimed feedback means.  The claim does not require that an actual dose be derived from the sensing data.  Instead, as discussed previously, the claim uses the sensing data to generate an azimuth angle signal output which is used to determine a generically recited “dosage unit expelling event”.   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The examiner notes that the limitation “feedback means that produce a number of successive mechanical feedback events proportionate to a dose of drug expelled from the injection device” in claim 5 is interpreted to mean a tooth of a flexible arm, as set forth in paragraph 39 of Applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim is drawn to “the status indicator for indicating a device status”.  This claim is dependent on claim 7 which is drawn to a status indicator 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, 22, 23, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa (US 20160213853) in view of Michael (US 20170182258) and in further view of Foster (US 20150206456).
	Regarding claim 5, Despa discloses an electronic module adapted to be detachably attached to an injection device for monitoring an injection process performed by means of the injection device (dose detecting module 110 in fig. 1A can attach/detach to injection device body 108; paragraph 45), 
the injection device comprising: feedback means that produce a number of successive mechanical feedback events proportionate to a dose of drug being expelled from the injection device (the examiner notes that due to the “adapted to be detachably attached” language in claim 5, the injection device is a functional limitation; the module of Despa is functionally capable of coupling to an injection device having the claimed features as disclosed in paragraph 41), 
wherein the electronic module comprises: an orientation sensor adapted to measure orientation of the injection device when the electronic module is attached to the injection device (paragraph 54 discloses sensors which measure orientation of the device); and a processing unit configured to receive a signal output by the orientation sensor (processor 205 in fig. 2).
However, Despa does not explicitly teach or disclose the orientation sensor adapted to measure an azimuth angle of an axis of the injection device and the 
Michael teaches a similar electronic module for an injection device (adjunct device 401 in fig. 4A) which has an orientation sensor (paragraph 141 discloses sensor 402a includes an accelerometer and a gyro sensor) adapted to measure an azimuth angle of an axis of an injection device when the module is attached to the injection device (the examiner notes that “azimuth angle” is interpreted to mean an angular measurement in a spherical coordinate system; paragraph 92 discloses the gyro sensor discerns the orientation of the injection device by measuring the position of the longitudinal axis of the injection device relative to a horizontal in terms of degrees, indicating that the gyro sensor is providing an azimuth angle of the longitudinal axis of the injection device) and vibrational movement of the injection device in a plane perpendicular to the direction of gravity (paragraph 135 discloses the accelerometer acts as a vibration sensor; paragraph 141 discloses the sensor measuring in the circumferential axes, indicating the sensor is capable of detecting vibrational movement in a plane perpendicular to gravity).  Michael further teaches a processing unit configured to receive the azimuth signal output by the orientation sensor and identify a dosage unit expelling event therefrom based on the signal output and also on the 
Foster is directed to an injection device (fig. 1) which has an orientation sensor which outputs an azimuth angle signal (paragraph 64) which is prepared at a sampling rate of less than 2 kHz (paragraph 113 discloses sampling at a rate of 50 Hz).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Despa to sample at a rate of 50 Hz as Foster teaches that this rate of sampling is sufficient to provide a user with accurate position information. 
Regarding claim 7, in the modified module of Despa, Despa discloses the module comprises a status indicator for indicating module status of the electronic module (112 in fig. 1A; paragraph 46 discloses LEDs or visual/auditory/tactile stimuli to convey a condition or state of the device).
Regarding claim 8, in the modified module of Despa, Despa discloses the module comprises a data storage unit for storing at least a timing and a quality information of the injection process (250 and 280 in fig. 2; paragraph 5 discloses storing time and amount of each injection).
Regarding claim 22, in the modified module of Despa, Michael discloses the orientation sensor is adapted to measure the azimuth angle by determining an orientation of the injection device relative to a reference direction in a plane perpendicular to the direction of gravity (paragraph 92 discloses determining the angular position of the injection device relative to a horizontal).
Regarding claim 23, modified Despa teaches all of the claimed limitations set forth in claims 5 and 7, as discussed above, but does not teach or disclose the status indicator for indicating a device status comprises a positive confirmation of a dose having been set or corrected.
As discussed previously, Michael is directed to a similar module which comprises an indictor (“voice message” in paragraph 102) which includes a positive confirmation of a dose having been set (paragraph 102 discloses that dose setting can be indicated to the user via a voice message).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the status indicator to include a voice message which provides a positive confirmation of a 
Regarding claim 25, in the modified module of Despa, Despa discloses the electronic module is devoid of, a display, screen, or projector for visually transmitting readable instructions (fig. 1A-C and 2 shows module 110 without a display).
Regarding claim 26, in the modified module of Despa, Despa discloses the module comprises a wireless communication unit connected to the processing unit (communication module 260 in fig. 2), and adapted to wirelessly communicate injection information to a mobile device (paragraph 68 discloses the communication module communication with a mobile telephone or tablet through Bluetooth).
Regarding claim 27, in the modified module of Despa, Despa discloses the injection information includes at least a time stamp and the dose of drug expelled, indicative of a time and quantity of injected medication (the examiner notes that due to the “adapted to wirelessly communicate” language in claim 26, the injection information is considered a functional limitation; as such, the communication module 260 of Despa is functionally capable of transmitting the claimed information since the module has all of the necessary structure and as Despa teaches that the module includes a clock to record the time 230 and calculates the dosage used in paragraph 24).
Regarding claim 28, in the modified module of Despa, Foster discloses the azimuth angle signal output is prepared at a sampling rate of less than 1 kHz (paragraph 113).
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael and in further view of Foster, as applied to claim 5 above, and further in view of Zur (US 20150246179.
Regarding claim 6, modified Despa teaches all of the claimed limitations set forth in claim 5, as discussed above.  Michael further teaches the orientation sensor is a gyroscope arranged in the electronic module (“gyro” in paragraph 214 is disclosed to be positioned in adjunct device 1901).  However, Michael does not explicitly teach or disclose the gyroscope being a multi-axis gyroscope.
Zur teaches a similar injection device which incorporates a gyroscope to facilitate usage of the injection device (paragraph 57).  Zur further teaches the gyroscope being a multi-axis gyroscope (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the gyroscope of modified Despa to be a three-axis gyroscope, as taught by Zur, for the purpose of providing greater accuracy of the sensor data with a higher degree of freedom.
Regarding claim 21, modified Despa teaches all of the claimed limitations set forth in claims 5 and 6, as discussed above, but does not teach or disclose the gyroscope is manufactured with Microelectromechanical systems technology.
As discussed above, Zur teaches incorporating a gyroscope into an injection device (paragraph 57).  Zur further teaches using MEMS technology to manufacture the gyroscope (paragraph 119).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael and in further view of Foster, as applied to claims 5 and 7 above, and further in view of Cirillo (US 20120053527).
Regarding claim 24, modified Despa teaches all of the claimed limitations set forth in claims 5 and 7 above.  Despa further teaches that the status indicators comprise light emitting diodes (paragraph 46) but does not teach or disclose the diodes in traffic-light colors.
Cirillo is directed to a similar module (100 in fig. 1) which has a status indicator (“visual indicator” in paragraph 75) which comprises traffic-light colors (paragraph 75 discloses the color red to indicate it would be dangerous to inject and the color green to indicate it is safe to inject).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the light-emitting diodes of modified Despa to be red and green for indicating to a patient when it is safe to use the device, as taught by Cirillo.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Michael and in further view of Foster, as applied to claim 5 above, and further in view of Giuffrida (US 8845557).
Regarding claim 29, modified Despa teaches all of the claimed limitations set forth in claim 5, as discussed above, but does not teach or disclose the orientation sensor is a three- axis gyroscope producing concurrently three output signals indicative of an absolute orientation of the injection device.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783